

Exhibit 10.1


AMENDMENT TO CHANGE IN CONTROL RETENTION AGREEMENT




Effective on October 6, 2011, Dollar Tree, Inc. (“the Company”), following
approval of the Compensation Committee of its Board of Directors, entered into
an amendment to the Change in Control Retention Agreement (“Agreement”)
currently in place with its Chief Financial Officer Kevin Wampler. The parties
originally entered into the  Agreement on December 2, 2008, as described in the
Form 8-K filed by the Company on December 5, 2008. The Agreement has been
amended to remove Section 2(c)(ii) from the original Agreement and replace
Section 2(c) in its entirety to read as follows:




(c) Outstanding Long-Term Awards.
  

 
(i)
In the event of your Involuntary Termination during the Term, then all
Service-Based Conditions (as defined below) contained in all equity awards such
as outstanding options, shares of restricted stock and restricted stock units
granted to you prior to the Change in Control Date under the Long Term Plans
which are outstanding as of your Date of Termination (“Outstanding Awards”)
shall be deemed to have been satisfied on the Date of Termination.  For purposes
of this Agreement, "Service-Based Conditions" shall mean any conditions for
exercise, settlement or payment contained in an award under the Long Term Plans
that require that you continue to be employed by the Company through a stated
date.

         

 
 (ii)
Notwithstanding anything in this Agreement or any award under the Long Term
Plans to the contrary, you agree with the Company that all such awards shall be
subject to the provisions of Section 3.
 
 



To the extent not expressly amended herein, the Agreement and each of its
original terms and conditions remain in full force and effect.




Sincerely,
 
DOLLAR TREE, INC.
 


 
By:_/s/ Bob Sasser__________________
Bob Sasser
President and CEO


 
Agreed to as of this 6th day of October, 2011
 


 
_/s/ Kevin S. Wampler_________
Kevin S. Wampler


